UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1447


WILDIN DAVID GUILLEN-ACOSTA,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: November 19, 2019                                      Decided: April 2, 2020


Before NIEMEYER, DIAZ, and HARRIS, Circuit Judges.


Petition granted and remanded by unpublished per curiam opinion.


Sarah Maryam Al-Zoubi, BULL CITY LAWYER, Durham, North Carolina, for Petitioner.
Joseph H. Hunt, Assistant Attorney General, Shelley R. Goad, Assistant Director, Laura
Halliday Hickein, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wildin David Guillen-Acosta, a native and citizen of Honduras, petitions for review

of an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

immigration judge’s (IJ) decision denying his motion for administrative closure, denying

his motion for a continuance, and ordering him removed to Honduras. We grant the

petition for review.

       The Board, in affirming the IJ’s denial of administrative closure, relied on the

Attorney General’s opinion in In re Castro-Tum, 27 I. & N. Dec. 271 (A.G. 2018), which

held that IJs and the Board do not have the general authority to administratively close cases.

While this case was pending on appeal, we overturned this holding in Zuniga Romero v.

Barr, 937 F.3d 282, 294 (4th Cir. 2019) (identifying the various regulations at issue and

concluding that they “unambiguously confer upon IJs and the [Board] the general authority

to administratively close cases”). We therefore grant the petition for review and remand

for further consideration in light of Zuniga Romero. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                  PETITION GRANTED AND REMANDED




                                              2